Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 18, 2020

                                      No. 04-20-00590-CV

                         NORTH CENTRAL BAPTIST HOSPITAL,
                                    Appellant

                                                v.

         Stacy CHAVEZ, Individually and As Next Friends of Minor Children Chavez,
                                        Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2020CV02938
                          Honorable Gloria Saldana, Judge Presiding


                                         ORDER

       Appellant, North Central Baptist Hospital, seeks to appeal a final judgment signed July
28, 2020. Appellant timely filed a motion that extended the time for perfecting an appeal. See
TEX. R. CIV. P. 329b(g); TEX. R. APP. P. 26.1(a). Thus, the notice of appeal was due October 26,
2020, or a motion for extension of time to file the notice of appeal was due fifteen days later on
November 10, 2020. See TEX. R. APP. P. 26.1, 26.3. The record contains a notice of appeal file
stamped November 30, 2020.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 615 (1997) (construing the predecessor to rule 26). However, “once the
period for granting a motion for extension of time under Rule [26.3] has passed, a party can no
longer invoke the appellate court’s jurisdiction.” Id. Appellant’s notice of appeal was not filed
until twenty days after the deadline for filing a motion for extension of time.

        We therefore order appellant file a response by December 28, 2020, establishing that the
notice of appeal was timely filed or showing cause why this appeal should not be dismissed for
lack of jurisdiction. If appellant fails to satisfactorily respond within the time provided, the
appeal will be dismissed for lack of jurisdiction or pursuant to Rule 42.3(c). See TEX. R. APP. P.
42.3(a), (c).

       All deadlines in this appeal are suspended until further order of the court.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court